JOANOS, Chief Judge.
The state appeals from an order dismissing the information filed against appellees Thinh Thien Pham and Hang Thi Vu. The issue in this case is identical to the issue decided in State v. Munoz, 586 So.2d 515 (Fla. 1st DCA 1991), that is, whether enactment of section 777.201, Florida Statutes (1987), evinces legislative intent to overrule Cruz v. State, 465 So.2d 516 (Fla.1985), cert. denied, 473 U.S. 905, 105 S.Ct. 3527, 87 L.Ed.2d 652 (1985), and establish a new law of entrapment. We reverse the order of the trial court for the reasons referenced in Munoz v. State. See Krajewski v. State, 587 So.2d 1175 (Fla. 4th DCA 1991), quashed on other grounds, 589 So.2d 254 (Fla.1991); Gonzalez v. State, 571 So.2d 1346 (Fla. 3d DCA 1990), review denied, 584 So.2d 998 (Fla.1991).
ERVIN, J., and WENTWORTH, Senior Judge, concur.